
	

113 S2916 IS: Restoring America’s Watersheds Act of 2014
U.S. Senate
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2916
		IN THE SENATE OF THE UNITED STATES
		
			November 12, 2014
			Mr. Heinrich (for himself, Mrs. Murray, and Mr. Udall of New Mexico) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Omnibus Public Land Management Act of 2009 to promote watershed health, and for other
			 purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Restoring America’s Watersheds Act of 2014.2.Water Source Protection ProgramSubtitle A of title III of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123
			 Stat. 1126) is amended by
			 adding at the end the following:3002.Water Source Protection Program(a)In generalThe Secretary of Agriculture, acting through the Chief of the Forest Service (referred to in this
			 section as the Secretary), shall establish and maintain a Water Source Protection Program (referred to in this section as
			 the Program) within the National Forest System west of the 100th Meridian.(b)Water source investment partnerships(1)In generalIn carrying out the Program, the Secretary may enter into water source investment partnerships with
			 end water users (including States, political subdivisions, Indian
			 tribes, utilities, municipal water systems, irrigation districts,
			 nonprofit organizations, and
			 corporations) to protect and restore the condition of National Forest
			 watersheds that provide water to the
			 non-Federal partners.(2)FormA partnership described in paragraph (1) may take the form of memoranda of understanding,
			 cost-share or collection agreements, long-term match funding commitments,
			 or other appropriate instruments.(c)Water source management plan(1)In generalIn carrying out the Program, the Secretary may produce a water source management plan in
			 cooperation with the water source investment partnership participants and
			 State, local, and tribal governments.(2)FirewoodA water source management plan may give priority to projects that facilitate the gathering of
			 firewood for personal use pursuant to	section 223.5 of title 36, Code of
			 Federal Regulations (or successor regulations).(3)Environmental analysisThe Secretary may conduct—(A)a single environmental impact statement or similar analysis required under the
		National Environmental Policy Act of
		1969 (42 U.S.C. 4321 et seq.) for all or part of the restoration projects in the water source
			 management plan; and(B)a statement or analysis described in subparagraph (A) as part of the development of the water
			 source management plan or after the finalization of the plan.(4)Endangered Species ActIn carrying out the Program, the Secretary may use the Manual on Adaptive Management of the
			 Department of the Interior, including any associated guidance, for
			 purposes of fulfilling any requirements under the Endangered Species Act of 1973 (16 U.S.C. 1531
		et seq.).(5)Funds and services(A)In generalIn carrying out the Program, the Secretary may accept and use funding, services, and other forms of
			 investment and assistance from water source investment partnership
			 participants to implement the water source management plan.(B)Manner of useThe Secretary may accept and use investments described in subparagraph (A) directly or indirectly
			 through the National Forest Foundation.(C)Water Source Protection Fund(i)In generalSubject to the availability of appropriations, the Secretary may establish a Water Source
			 Protection Fund to match funds or in-kind
			 support contributed by water source investment partnership participants
			 under subparagraph (A).(ii)Use of appropriated fundsThe Secretary may use funds appropriated to carry out this subparagraph to make multiyear
			 commitments, if necessary, to implement 1 or more water source investment
			 partnership agreements..3.Forest service legacy roads and trails remediation program(a)In generalThe Secretary of Agriculture shall establish and maintain a Forest Service Legacy Roads and Trails
			 Remediation Program (referred to in this section as the Program) within the National Forest System west of the 100th Meridian—(1)to carry out critical maintenance and urgent repairs and improvements on National Forest System
			 roads, trails, and bridges;(2)to restore fish and other aquatic organism passage by removing or replacing unnatural barriers to
			 the passage of fish and other aquatic organisms;(3)to decommission unneeded roads and trails; and(4)to carry out associated activities.(b)PriorityIn implementing the Program, the Secretary shall give priority to projects that protect or restore—(1)water quality;(2)watersheds that feed public drinking water systems; or(3)habitat for threatened, endangered, and sensitive fish and wildlife species.(c)National Forest SystemExcept as authorized under section 323 of title III of the Department of the Interior and Related
			 Agencies Appropriations Act, 1999 (16 U.S.C. 1011a), all projects carried
			 out under the Program shall be on National Forest System roads.(d)National Program StrategyNot later than 180 days after the date of enactment of this Act, the Chief of the Forest Service
			 shall develop a national strategy for implementing the Program.4.Watershed Condition FrameworkSubtitle A of title III of the Omnibus Public Land Management Act of 2009 (as amended by section 2)
			 is amended by
			 adding at the end the following:3003.Watershed Condition Framework(a)In generalThe Secretary of Agriculture, acting through the Chief of the Forest Service (referred to in this
			 section as the Secretary), shall establish and maintain a Watershed Condition Framework within the National Forest System
			 west of the 100th Meridian—(1)to evaluate and classify the condition of watersheds, taking into
			 consideration—(A)water quality and quantity;(B)aquatic habitat and biota;(C)riparian and wetland vegetation;(D)the presence of roads and trails;(E)soil type and condition;(F)groundwater-dependent ecosystems;(G)relevant terrestrial indicators, such as fire regime, risk of catastrophic fire, forest and
			 rangeland vegetation, invasive
			 species, and insects and disease; and(H)other significant factors, as determined by the Secretary;(2)to identify for restoration up to 5 priority watersheds in each National Forest, and up to 2
			 priority watersheds in each national grassland, taking into
			 consideration the impact of the condition of the watershed condition on—(A)wildfire behavior;(B)flood risk;(C)fish and wildlife;(D)drinking water supplies;(E)irrigation water supplies;(F)forest-dependent communities; and(G)other significant impacts, as determined by the Secretary;(3)to develop a watershed restoration action plan for each priority watershed that—(A)takes into account existing restoration activities being implemented in the watershed; and(B)includes, at a minimum—(i)the major stressors responsible for the impaired condition of the watershed;(ii)a set of essential projects that, once completed, will address the identified stressors and improve
			 watershed conditions;(iii)a proposed implementation schedule;(iv)potential partners and funding sources; and(v)a monitoring and evaluation program;(4)to prioritize restoration activities for each watershed restoration action plan;(5)to implement each watershed restoration action plan; and(6)to monitor the effectiveness of restoration actions and indicators of watershed health.(b)CoordinationThroughout the process described in subsection (a), the Secretary shall—(1)coordinate with interested non-Federal landowners and with State, tribal, and local governments
			 within the relevant watershed; and(2)provide for an active and ongoing public engagement process.(c)Emergency designationNotwithstanding subsection (a)(2), the Secretary may identify a watershed as a priority for
			 rehabilitation in the Watershed Condition Framework without using the
			 process
			 described in subsection (a), if a  Forest Supervisor
			 determines that—(1)a wildfire has significantly diminished the condition of the watershed; and(2)the emergency stabilization activities of the Burned Area Emergency Response Team are insufficient
			 to return the watershed to proper function..5.Reauthorization of the Collaborative Forest Landscape Restoration FundSection 4003(f)(6) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(f)(6)) is
			 amended by striking 2019, to remain available until expended and inserting 2014, and $80,000,000 for each of fiscal years 2015 through 2024, to remain available until
			 expended.
		
